Title: Thomas Boylston Adams to John Read, 2 May 1795
From: Adams, Thomas Boylston
To: Read, John


          
            My dear Sir.
            Amsterdam 2 May 1795
          
          It has long been my intention to commence the Correspondence, which I had the pleasure to propose to you by letter a few days previous to my departure from America, but like many other good resolutions; which suffer by procrastination, I have never before proceeded to the execution. I can promise you but little entertainment however, & though I should make frequent drafts of this kind upon your fund of good sense, you must expect to be a looser in the court of Exchange. I have but one correspondent in the City of Philadelphia vizt J Smith Esqr. and as I feel a particular interest in the affairs of that City and the State of Pennsylvania, by permitting me to add your name to the list, you will sensibly oblige me.
          I have been in Europe between 6 & 7 months, during which period events of great consequence have followed each other in quick succession; and though an humble spectator of some of the most important, I cannot say but that I have taken some interest in them. The most prominent of these events are the foreign Conquest which french bravery & perseverance has atchieved of this Country, and the internal Revolution of Government; by the former of which an important member has been loppd off from the coalition, & by the latter, or by means of it, will be added to the Republican body.
          
          The fate of another Country, which in order of time should have been mentioned first, has caused many a sigh in the breast of suffering humanity. The Conquest & total dismemberment of Poland, which took place shortly after my arrival in this Country, caused many apprehensions lest the example of savage barbarity, which the Slaves of Catherine had given in their treatment towards the conquered in that unhappy Country, should be immitated by the then invaders of this, in case a similar success should attend their arms.
          The result however has proved no less honorable to the latter than disgraceful to the former, and it now demonstrates that the very suspicion was injurious, no less to the courage than the generosity of the Republican Armies. The contrast was so striking, that the two examples will be transmitted to posterity as the light & shade of an historical picture, equally retentive of their coloring, and doubtless productive of opposite effects upon their mental vision. It cannot be denied however that in both cases it is Conquest, and the final decision of this Country’s future rank may be unfriendly to Sovereignty & Independence, though the faith of the french Government stands pledged to support the Batavian People in both.
          The future prospects of Europe are gloomy to an excess that borders upon total darkness. The most dreadful in contemplation is that of famine which at this moment threatens every part of it. The scarcity & consequent dearness of provisions is complained of in England, Spain, Portugal, Prussia & the Empire, and in short there is no corner where it is not seriously apprehended. Above all the scarcity is alarming in France and though this circumstance has been used as a political engine by the Jacobins and Royalists against the Convention, yet at this time it is supposed to amount to something more real than fictitious. Peace with Prussia has not brought them plenty, nor yet much facilitated the means of procuring a supply. A Peace with Spain, which is supposed to be near at hand, may add a few Ships to the french Navy, but will not make them masters of the Sea—until which event, the scarcity must continue, though the approaching harvest may afford a temporary Supply.
          American Commerce will reap essential benefit from the imperious necessities of the old world, provided our flag is respected. But the inveterate jealousies of the most powerful Maritime Nation, though curbed by Treaties, and checked by recent stipulations, may again insult & plunder our defenceless navigation under new

pretences. Better things are to be hoped however, as the impulse of fear may operate more in our favour, than a principle of justice, or a respect for our rights. Our Country has happily & wisely avoided a war, and I am well perswaded that no American, who knows the calamities to which the nations of Europe are reduced by it, would derive consolation in such company, from being but one among the miserable.
          Hitherto I have had little opportunity of making remarks upon the natural and artificial curiosities of this Country. The chief Cities of the Province of Holland, I have occasionally visited. But till within a few weeks past the season has been so severe, that travelling was rather to be dreaded than desired. Perhaps at a future day I may amuse you with a detail of Dutch elegance.
          I expect that the communication between this Country and America will be more frequent and direct in future than it has been since my residence here— I hope you will not fail to give me occasionally the state of the political thermometer among you. Not forgetting the little stories of domestic occurrences, nor yet the flux & reflux—of the polemic Ocean— Who among the bretheren are rising, who stationary, and who declining. Ask yourself only this question when any thing interesting occurs— “Were I three or four thousand miles from this scene, would this give me pleasure in relation”? and you cannot fail to find matter of amusement & gratification for him, who with all the cordiality of friendship & esteem, subscribes himself / your’s
          
            TB Adams.
          
          
            PS. I beg you to present my best remembrance to your brother Wm: if he should be with you when this comes to hand—also to Messrs Plumsted & Chs Ross— As these are all Merchants, tell them if you please that the best Voyage they can make, will be a trip to Amsterdam.
          
        